Citation Nr: 0714357	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-35 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran was treated during service for an episode of 
back and neck pain in 1979.  Continuing back and neck 
pathology was not shown during service or immediately 
thereafter.  

2.  The preponderance of the evidence is against a finding 
that the current lumbar spine disability is attributable to 
service.  

3.  The preponderance of the evidence is against a finding 
that the current cervical spine disability is attributable to 
service.  


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A chronic cervical spine disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter, however, did not inform the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  The 
Board finds that the veteran has not been prejudiced by such.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, 
VA provided the veteran with that information in March 2006 
and April 2006 letters.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records.  For example, it has obtained the VA 
treatment records and private medical records identified by 
the veteran.  The veteran has submitted medical records as 
well.  VA also provided the veteran with an examination in 
connection with his claims.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that he has current cervical spine and 
lumbar spine disabilities that resulted from an accident 
while in service.  He states that these conditions interfere 
with his ability to maintain gainful employment.  At a 
December 2004 hearing before a Decision Review Officer, the 
veteran testified that he injured his neck when a tailgate of 
a truck fell on his neck.  He stated that from what he 
remembered, he went to sick bay and was put on light duty and 
that ever since then, he has had neck problems.  The Decision 
Review Officer noted that the records showed some post 
service accidents and asked about those instances.  The 
veteran stated that such instances aggravated the in-service 
injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Lumbar spine disability

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a lumbar spine 
disability.  Initially, it must be noted that the record is 
replete with evidence that the veteran had an injury to his 
sciatic nerve as a result of the removal of a mass, in 
approximately 1994, which injury is not related to service.  
Many of the medical records in the claims file address this 
injury.  The veteran has never attempted to relate it to 
service.

The service medical records indicate that the veteran 
sustained an injury to his spine; however, by separation, 
there was no showing of any chronic back problems.  For 
example, a February 1979 treatment record shows the veteran 
was involved in an automobile accident one week prior.  He 
complained of pain in the vertebral column and his neck.   It 
was noted that x-rays were taken and were within normal 
limits.  There was no vertebral tenderness or gross 
deformity.  The examiner described it as muscle soreness.  He 
was seen the following month for an evaluation of thoracic 
back pain.  The examiner noted that x-rays showed no fracture 
or displacement and stated it was probably a sprain.  The 
separation examination shows the veteran reported a history 
of cervical and low back pain secondary to an accident in 
1978 and that he would periodically get pain in those areas 
since that time.  Clinical evaluations of the neck and spine 
were normal.

The objective medical evidence shows that the veteran has a 
current lumbar spine disability, and the medical records show 
that the veteran reported low back pain as early as August 
1996, which is more than 15 years following the veteran's 
discharge from service.  There are no records dated in 
between service and the 1996 private medical records showing 
low back pain or a chronic low back disability.  A January 
1996 medical record shows that the veteran underwent a 
physical and that the musculoskeletal examination was normal.  
This fails to show any evidence of continuity of 
symptomatology of low back problems following the veteran's 
discharge from service, which is evidence against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

The veteran was seen in approximately August 1996 complaining 
of low back pain.  This is the first showing of back pain 
following service.  The veteran reported he was sweeping his 
driveway and injured his lower back and now felt a constant 
pain in his low back.  There was nothing in this record that 
indicated the veteran's low back pain had begun in service 
and had continued since that time.

The next time the veteran was seen complaining of back pain 
was in March 2001.  At that time, he reported he felt 
something pull in his back when he extended a ladder.  The 
examiner noted that the veteran reported he felt it was an 
aggravation of a condition he had had in the past.  The 
examiner did not take any x-rays and diagnosed lumbosacral 
strain/sprain.  Since that time, the veteran was seen with 
complaints of low back pain, but no medical professional 
attributed the back pain to an injury in service.  In fact, 
the records show the veteran attributing the pain to post 
service incidents.  In January 2002, the veteran reported 
having slept in a different bed, which had aggravated his 
pain.  A VA treatment record indicates that the veteran 
reported he had ruptured a disc in January 2002.  A March 
2002 private medical record shows that veteran reported that 
he developed "spontaneous onset of first time symptoms of 
severe left sided sciatica" in January with "no history of 
trauma."  The examiner noted the veteran stated that his 
"previous lower back problems have generally been occasional 
and manageable."  He was found to have disc herniation.  The 
record shows he underwent surgery to his low back in June 
2002 for the disc herniation.  Finally, a January 2003 
private medical record shows that the veteran fell down the 
stairs, which increased his pain in the low back.

The veteran was examined by VA in November 2003.  The 
examiner noted that the veteran reported he had injured his 
neck and left shoulder and that subsequently he had developed 
low back pain while in service.  He stated he was put on 
light duty with no lifting and put on sedentary work for the 
remainder of his tour of duty.  He also stated that over 
time, his back pain had gotten worse and he had been 
diagnosed with disc disease.  The examiner entered a 
diagnosis of "service-connected" back injuries.  While this 
opinion may seemingly link the post service lumbar spine 
disability to service, it is based upon history reported by 
the veteran, which is not accurate, and the examiner 
specifically noted that he had not reviewed the claims file 
at the time the veteran was examined.  The veteran's report 
of what happened in service and being put on light duty until 
discharge from service is not accurate.  Additionally, the 
veteran failed to report that he was not seen for the 15 
years following his discharge from service.  Finally, the 
veteran did not report that he had sustained additional 
injuries to his low back beginning in 1996.  Thus, the Board 
has accorded little to no probative value to this examiner's 
statement that the low back is "service connected."  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises).

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that any current low back 
disability is attributable to an injury in service.  Again, 
the service medical records show that the veteran sustained 
an injury to his low back during service, but that clinical 
evaluation of the spine at discharge was negative.  There is 
nothing in the 15 years following the veteran's discharge 
from service to show that the veteran had continuity of 
symptomatology.  The one opinion which attributes the current 
low back disability to service is not probative for the 
reasons stated above.  Thus, the preponderance of the 
evidence is against a finding that there is a nexus between 
the post service lumbar spine disability and service.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 
B.  Cervical spine disability

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a cervical spine 
disability.  The service medical records indicate that the 
veteran sustained an injury to his spine; however, by 
separation, there was no showing of any chronic neck 
problems.  For example, a February 1979 treatment record 
shows the veteran was involved in an automobile accident one 
week prior.  He complained of pain in the vertebral column 
and his neck.  It was noted that x-rays were taken and were 
within normal limits.  There was no vertebral tenderness or 
gross deformity.  The examiner described it as muscle 
soreness.  He was seen the following month for an evaluation 
of the thoracic back pain.  The examiner noted that x-rays 
showed no fracture or displacement and stated it was probably 
a sprain.  The separation examination shows the veteran 
reported a history of cervical and low back pain secondary to 
an accident in 1978 and that he would periodically get pain 
in those areas since that time.  Clinical evaluations of the 
neck and spine were normal.

The objective medical evidence shows that the veteran has a 
current cervical spine disability, and the medical records 
show that he first reported cervical spine pain in August 
2001, which is almost 20 years following his discharge from 
service.  At that time, the veteran reported having sustained 
an accident at work on August 14, 2001, when he felt his neck 
snap.  He had been seen in January 1996 and April 2001, and 
examination of the musculoskeletal system was normal both 
times.  The evidence fails to show any evidence of continuity 
of symptomatology of cervical spine problems following the 
veteran's discharge from service, which is evidence against 
the veteran's claim.  See Maxson, 12 Vet. App. 453.  

The veteran was examined by VA in November 2003.  The 
examiner noted that the veteran reported he had injured his 
neck and left shoulder while in service and that he had been 
put on light duty with no lifting and sedentary work for the 
remainder of his tour of duty.  He also stated that over 
time, his back pain had gotten worse and he had been 
diagnosed with disc disease.  The examiner entered a 
diagnosis of "service-connected" neck injuries.  While this 
opinion may seemingly link the post service cervical spine 
disability to service, it is based upon history reported by 
the veteran, which is not accurate, and the examiner 
specifically noted that he had not reviewed the claims file 
at the time the veteran was examined.  The veteran's report 
of what happened in service and being put on light duty until 
discharge from service is not accurate.  Additionally, the 
veteran failed to report that he was not seen for the 20 
years following his discharge from service for neck pain.  
Finally, the veteran did not report that he had sustained an 
injury to his neck in August 2001.  Thus, the Board has 
accorded little to no probative value to this examiner's 
statement that the neck is "service connected."  See Black, 
5 Vet. App. 177.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that any current cervical spine 
disability is attributable to an injury in service.  Again, 
the service medical records show that the veteran sustained 
an injury to his neck during service, but that clinical 
evaluation of the neck and spine at discharge was negative.  
There is nothing in the 20 years following the veteran's 
discharge from service to show that the veteran had 
continuity of symptomatology.  The one opinion which 
attributes the current neck disability to service is not 
probative for the reasons stated above.  Thus, there is a 
lack of competent evidence of a nexus between the post 
service cervical spine disability and service.  The benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55. 


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


